DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	The examiner notes the Yamazaki reference was not disclosed to the examiner. The Yamazaki reference was presented to the applicant’s representative in a co-pending application that deals with similar subject matter, but the applicant did present the Yamazaki reference to the office in this case. The examiner would like to remind the applicant’s representative that they have a duty to disclose information.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-6, 8-15 and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for support of the gate by an insulator, does not reasonably provide enablement for support of the gate by vacuum.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Wands Factors
Breadth of the claims:
Claim 1 disclsoses “a gate supported by a portion of the resonator structure”.
Claim 21 discloses “supporting a gate by a portion of the resonator structure”.
The examiner submits elements 508, 608 and 708 are part of the resonator structures 500, 600, and 700 see paragraphs [0066, 0070, 0074].
The examiner submits paragraphs [0066, 0070, 0074] discloses elements 508, 608 and 708, respectively, could be either an insulator layer or vacuum.
Figures 5, 6 and 7 disclose elements 508, 608 and 708, respectively, could be either an insulator layer or vacuum.
The examiner submits the resonator structure would reasonably encompass a vacuum. 
The examiner submits a vacuum would not “support” a gate. 
The amount of direction provided by the inventor
	The applicant has not disclosed how the gate would be supported by a vacuum.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 21-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamazaki (US Patent 5,138,401).
Yamazaki disclose a resonator structure (fig 1A) (gate tunable resonator as described in the apppliant’s specification [0066]), the resonator structure (11, 4)  having a first (left) end capacitively coupled (insulator 8 between 4 and 3 forms a capacitor) to a first device (3) and a second (right) end capacitively coupled (insulator 9 between 4 and 5 forms a capacitor) to a second device (5); and a gate (10) supported by a portion of the resonator structure, the gate configured to receive a gate voltage and vary a kinetic inductance of the portion of the resonator based upon the gate voltage, the varying of the kinetic inductance inducing the resonator structure to vary a strength of coupling between the first device and the second device.
Regarding claim 2, Yamazaki disclose the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure. Yamazaki disclose the same structure therefore one would expect  the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”)
Regarding claim 3, Yamazaki disclose the same structure therefore one would expect the varying of the kinetic inductance induces a varying of a characteristic frequency of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”)
Regarding claim 4, Yamazaki disclose the same structure therefore one would expect the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first device and the second device. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”)
Regarding claim 21, Yamazaki et al. disclose capacitively coupling (insulator (8) between (4) and (3) forms a capacitor) a first (left) end of a resonator structure (11, 4)  to a first device (3); capacitively coupling (insulator 9 between 5 and 4 forms a capacitor) a second (right) end of the resonator structure configured to be coupled to a second device (5); positioning a gate proximal to a portion of the resonator structure; receiving a gate voltage by the gate; and varying a kinetic inductance of the portion of the resonator based upon the gate voltage (fig 1A), the varying of the kinetic inductance inducing the resonator structure to vary a strength of coupling between the first device and the second device. (The same structure will have the same results. MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”)
Regarding claim 22, Yamazaki disclose the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure(fig 1a).  Yamazaki disclose the same structure therefore one would expect  the varying of the kinetic inductance is a result of the gate varying a superfluid density of the portion of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 23, Yamazaki disclose the same structure therefore one would expect the varying of the kinetic inductance induces a varying of a characteristic frequency of the resonator structure. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”
Regarding claim 24, Yamazaki disclose the same structure therefore one would expect the varying of the characteristic frequency of the resonator structure enables the varying of the strength of coupling between the first device and the second device. ( MPEP 2114 II discloses “ ‘[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817